My name Is Father Louis Brouillard. | ama retired Roman Catholic priest. I reside
at 525 9™ St, Southwest, apartment #2, Pine City Minnesota. Today is October 3™,
2016. | am making this video at my residence and do so of my own free will.

While on Guam and the surrounding area, | helped many and assisted with
numerous projects for the good of the people. During this time, | also may have
offended some people there and wish to explain.

lam making this video to reach out to the parishioners of the Archdiocese of
Guam, and anyone { may have harmed, to ask forgiveness for actions done by me

many years ago.

| served the diocese of Guam in the 1940s through the 1970s and held many
positions in the church. Two of the jobs | had were managing the Boy Scouts,
where | served as President for the Scouts on Guam, my church was the Santa
Teresita Church in Mangilao, and one of the other jobs was teaching sexual
education to the boys In the parish.

Looking back now, | realize that | crossed the line with some of my actions and
relationships with the boys.

During some of the sex education talks, while at Santa Teresita, | did touch the
penises of some of the boys and some of the boys did perform oral sex on me.
Some of these incidents took place in Mangilao at the rectory of the Santa
Teresita Church, Because of the many years that have passed, | do not remember
the exact dates and times or the names of the boys invalved. There may have
been 20 or more boys involved. Other locations where the sexual contact may
have happened would be at San Vicente and Father Duenas Memorial Schools.

At that time, | did believe that the boys enjoyed the sexual contact and | also had
self gratification as well,

| have come to learn the name of one of the boys | had sexual contact with at the
Santa Teresita rectory. His name Is Leo Tudela he Is from the island of Saipan. |
apologize to you Leo and the rest of the boys that I may have harmed. I regret

EXHIBIT 1

Case 1:20-cv-00005 Document 1-1 Filed 01/27/20 Page 1 of 2

 

 
with all my heart any wrong | did to them. | pray for all the boys J may have |
harmed and ask for their forgiveness and for forgiveness from God.

While In Guam my actions were discussed and confessed to area priests as well as
Bishop Apollinaris Baumgartner who had approached me to talk about the
situation. I was told to try to do better and say prayers as a penance.

i belleve the Catholic Church should be honest and truthful regarding what
happened on Guam during my time there.

Again, | ask forgiveness from God and from anyone { have offended while serving
in Guam. May God bless you all and | ask for your prayers,

|, Louis Brouillard, having read the foregoing approve and acknowledge my
statement, the truthfulness of the claims made herein and that I have made
this statement completely of my own free will in an effort to atone for my
sexual transgressions involving children from Guam and Saipan and to
promote healing and closure for the victims of those transgressions.

Arn euie Birr Bey 40/03/2016 &~

LOUIS BROUILLARD
525 Sth Street SW

Apartment 2
Pine City, MN 55063

Case 1:20-cv-00005 Document 1-1 Filed 01/27/20 Page 2 of 2

 

 
